Citation Nr: 0839161	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for numbness of the 
right thumb and index finger status post cervical spine 
surgery, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for numbness of the right thumb and index finger post status 
cervical spine surgery and evaluated the disability as 20 
percent disabling, effective April 18, 2003.

In the February 2004 rating decision, the RO also granted a 
temporary total rating for convalescence for a cervical spine 
disability from April 18, 2003 to May 31, 2003, and 20 
percent evaluation thereafter.  The veteran filed a notice of 
disagreement with the evaluation of the cervical spine and 
right thumb and index finger disabilities.  The RO 
subsequently issued a Statement of the Case that included 
both issues.  In his January 2005 Form 9, in which he 
indicated that the only issue he wanted to appeal was 
"evaluation of numbness of right thumb and index finger."  
The veteran elaborated only on the issue of numbness of the 
right thumb and index finger.  That is the only issue 
certified as being on appeal, and the only issue that will be 
considered in this decision.


FINDING OF FACT

The numbness of the veteran's right thumb and index finger, 
status post cervical spine surgery, is manifested by mild 
neuropathy of the superficial radial sensory nerve.


CONCLUSION OF LAW

The schedular criteria for a higher initial rating for 
numbness in the right thumb and index finger have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Code 8512 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies.  Additionally, the veteran has been 
provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

In April 2003, the veteran underwent a cervical diskectomy.  
After the surgery he experienced right thumb and index finger 
tingling and numbness but no weakness.  

Outpatient treatment records from April 2003 to September 
2003 note the veteran's complaints of numbness in his right 
thumb and index finger.  In April 2003, a VA outpatient 
treatment record note finds that motor movements were intact 
in the right hand, and the veteran had good grip strength and 
5/5 muscle strength.  He had sensory decrease to right thumb 
and index finger especially on the palmar surface. In 
September 2003, the treating physician gave the veteran a 
splint to wear at night for the numbness in his thumb and 
index finger.

An October 2003 nerve conduction study revealed mildly slow 
nerve conduction velocity in the right superficial radial 
sensory nerve.  

The veteran was afforded a VA examination in November 2003.  
He reported tingling and numbness since his surgery.  He 
explained that his finger and thumb were very sensitive to 
any type of temperature or touch.  

Upon examination, the veteran had hyperesthesia in the 
distribution of the right superficial radial nerve with 
particular sensitivity along the dorsum of the right thumb 
into the medial wrist.  Strength was 5/5 with normal bulk and 
tone.  Reflexes were 1+ throughout.  Coordination was intact.  
The cranial nerves were normal.  The veteran's mental status 
was also intact.  The examiner noted that the October 2003 
nerve conduction study revealed mild neuropathy of the 
superficial radial sensory nerve.  The pertinent diagnosis 
was superficial sensory neuropathy, likely secondary to wrist 
compression during surgery.

In March 2007, a nerve conduction study was interpreted as 
showing no evidence of peripheral neuropathy, but the study 
was hampered due to peripheral edema.  Also in March 2007, an 
outpatient treatment record refers to numbness in the 
veteran's legs but reported no findings in the hands.

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is complete paralysis of the radicular nerve with 
all intrinsic muscles of the dominant hand; and some or all 
of flexors of wrist and fingers, paralyzed (substantial loss 
of use of hand); a 70 percent rating is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent rating; incomplete moderate paralysis warrants a 40 
percent rating, and incomplete mild paralysis warrants a 20 
percent rating.  38 C.F.R. § 4.124a Diagnostic Code 8512.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis. The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor. 38 C.F.R. § 4.124.

Analysis

The evidence from the November 2003 VA examination as well as 
the nerve conduction study showed the veteran's disability to 
be mild.  A more recent study revealed no abnormality.  The 
only reported subjective symptom has been numbness.  There is 
no evidence of pain as is contemplated for a moderate rating 
under 38 C.F.R. § 4.123.  The veteran has not reported more 
severe symptomatology and the clinical evidence does not 
document such symptomatology.  

There is, in sum, no evidence of more than mild incomplete 
paralysis of the right radicular nerve.  Therefore, a rating 
in excess of 10 percent for numbness of the right thumb and 
index finger is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, .4.21 (2008).


ORDER

Entitlement to a higher initial rating for numbness of the 
right thumb and index finger status post cervical spine 
surgery is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


